IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-18,236-02 AND WR-18,236-03


EX PARTE BRYAN NELSON MAXWELL, AKA BILLY WAYNE MARVIN,
Applicant




ON APPLICATION FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 383023-B AND 381624-B IN THE 179TH JUDICIAL DISTRICT
COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to one charge of
possession of a controlled substance, and one charge of attempted murder.  Applicant was sentenced
to four years' imprisonment for each charge. 
	The trial court entered findings of fact and conclusions of law in both cases.  The trial court
recommended that writ number WR-18,236-02 be dismissed as a subsequent application, and that
writ number WR-18,236-03 be denied as without merit.  Although Applicant has previously filed
a writ pertaining to both of these convictions, that writ raised claims unrelated to the merits of these
convictions.  Therefore, Applicant's previous writ did not trigger a bar to subsequent applications
under Tex. Code Crim. Proc. art. 11.07 §4.  
	This Court has reviewed the record with respect to the allegations made by Applicant in both
of these writs.  We adopt the trial court's findings and conclusions of law with respect to WR-18,236-02, except for paragraph #3.  Based upon the trial court's findings and conclusions and our
own review, we deny relief in both writs.
 
Filed: August 26, 2009
Do not publish